EXHIBIT 10.66

 

December 20, 2017

 

BioPharma Secured Debt Fund II Holdings Cayman LP

c/o Walkers Corporate Limited

Cayman Corporate Centre

27 Hospital Road, George Town

Grand Cayman KY1-9008

Cayman Islands

Attention:  Pedro Gonzalez de Cosio

 

 

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn:  Pedro Gonzalez de Cosio

 

 

This Consent and Waiver is delivered by Amarin Pharmaceuticals Ireland Limited
and its permitted successors and assigns (“Amarin”) and Amarin Corporation PLC
and its permitted successors and assigns (“Amarin Parent” and, together with
Amarin, the “Amarin Parties”) pursuant to that certain Purchase and Sale
Agreement (as amended, supplemented or modified from time to time, the “Purchase
Agreement”), dated as of December 6, 2012, by and among Amarin, Amarin Parent
and BioPharma Secured Debt Fund II Holdings Cayman LP and its permitted
successors and assigns (“Purchaser”).  Capitalized terms not otherwise defined
in this Consent and Waiver shall have the meanings set forth in the Purchase
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Purchaser intends to sell, transfer, assign and convey to one or more
of the unaffiliated third parties set forth on Schedule 1 hereto, which
Purchaser may modify from time to time (the “Prospective Transferees”), all of
Purchaser’s right, title and interest in, to or under the Purchase Agreement,
that certain Intellectual Property Charge Agreement dated as of December 19,
2012 between Amarin and Seller (the “Irish Intellectual Property Charge
Agreement”), and that certain Patent Security Agreement dated as of December 19,
2012 between Amarin and Seller (the “U.S. Patent Security Agreement” and,
together with the Irish Intellectual Property Charge Agreement, the “IP Charge
Agreements”, and, collectively with the Purchase Agreement, the “Amarin
Agreements”).  All of Purchaser’s right, title and interest in, to or under each
of the Amarin Agreements, together with all of its rights and obligations
thereunder, is referred to herein as the “Purchased Assets”);

 

WHEREAS, pursuant to Section 9.3 of the Purchase Agreement, Purchaser may not
sell, assign, hypothecate or otherwise transfer the Purchase Agreement or any of
its rights or obligations thereunder, in whole or in part, without the prior
written consent of the Amarin Parties;

 

WHEREAS, pursuant to Section 21.2 of the Irish Intellectual Property Charge
Agreement, Purchaser may not assign, transfer or otherwise dispose of all or any
of its

 

--------------------------------------------------------------------------------

 

rights and/or obligations under the Irish Intellectual Property Charge Agreement
or all or part of the security constituted thereby without the prior written
consent of Amarin;

 

WHEREAS, pursuant to Section 9.7 of the Purchase Agreement, the Amarin Parties
may waive in writing any term or condition of the Purchase Agreement;

 

WHEREAS, pursuant to Section 9.6 of the Purchase Agreement, any agreement,
consent or approval required under the Purchase Agreement must be specific and
in writing; and

 

WHEREAS, the Amarin Parties have requested that Purchaser consent to certain
amendments to the Transaction Documents to facilitate inventory and receivables
financings by the Amarin Parties as contemplated by Section 4.4(a) of and clause
(k) of the definition of “Permitted Indebtedness” in the Purchase Agreement
(such amendments, the “A/R Financing Amendments”);

 

WHEREAS, Purchaser has agreed to the A/R Financing Amendments to the extent set
forth in this Consent and Waiver and the Amarin Parties have agreed to waive the
restrictions set forth in Section 9.3 of the Purchase Agreement and Section 21.2
of the Irish Intellectual Property Charge Agreement and any other provision of
the Purchase Agreement and/or the Irish Intellectual Property Charge Agreement
and any provision of the U.S. Patent Security Agreement that would otherwise
prohibit, in whole or in part, the consummation by Purchaser of any sale,
transfer, assignment and conveyance to one or more of the Prospective
Transferees of the Purchased Assets (the “Transaction”), and, accordingly, to
provide its consent to Purchaser in order to enable Purchaser to consummate the
Transaction, subject to the terms and conditions of this Consent and Waiver.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, each
of the Amarin Parties hereby agrees with and in favor of Purchaser as follows:

 

1.Effective as of the date hereof, the Purchase Agreement is amended as follows:

 

 

(a)

The definition of Permitted Encumbrances is amended to delete the “and” after
clause (h), replace the period at the end of clause (i) with “; and” and to
include the following new clause (j):

 

“(j) Encumbrances on Permitted A/R Financing Collateral (as defined in Section
9.4(c)) securing obligations under a Permitted A/R Financing; provided, that to
the extent such Encumbrances are on the Purchased Receivables (or any portion
thereof), such Encumbrances, in each case, are subject to a subordination,
intercreditor or other similar agreement that is in form and substance
reasonably satisfactory to Purchaser and the lenders (or agent) providing such
Permitted A/R Financing;

 

 

(b)

Clause (k) of the definition of Permitted Indebtedness is replaced with the
following new clause (k):

 

- 2 -

 

 

--------------------------------------------------------------------------------

 

“Indebtedness incurred by any Amarin Party pursuant to a working capital
facility or inventory and receivable financing; provided, that the Indebtedness
outstanding thereunder shall not exceed at any time an amount equal to 80% of
the sum of (A) the face amount of the accounts receivables of such Amarin Party
plus (B) the greater of the cost and the value of inventory of such Amarin Party
(such value to be reasonably determined in good faith by Chief Financial
Officer, Treasurer or Controller of Seller or Parent, as applicable) (such
working capital facility or inventory and receivable financing, a “Permitted A/R
Financing”); provided, further, that any Encumbrance on the Purchased
Receivables (or any portion thereof) securing such Indebtedness is a Permitted
Encumbrance hereunder and is subject to a subordination, intercreditor or other
similar agreement that is in form and substance reasonably satisfactory to
Purchaser and the lenders (or agent) providing such Permitted A/R Financing;”

 

 

(c)

The following provision is added as Section 9.4(c) of the Purchase Agreement:

 

In connection with any Permitted A/R Financing, to the extent requested by the
lenders or any agent for the lenders (collectively, the “A/R Secured Parties”)
providing such financing, Purchaser and such lenders (or agent) shall enter into
a subordination, intercreditor or other similar agreement to which such
Permitted A/R Financing is subject (and any related documentation in respect of
the Intellectual Property Charge Agreements solely if and to the extent
necessary in light of the nature of the Permitted A/R Financing Collateral (as
defined below)), in form and substance reasonably satisfactory to such lenders
(or agent) and Purchaser, pursuant to which Purchaser shall subordinate any
Encumbrances in favor of Purchaser on the Purchased Receivables and/or Permitted
A/R Financing Collateral under the Transaction Documents to the Encumbrances in
favor of the A/R Secured Parties under the Permitted A/R Financing solely on the
Purchased Receivables and/or Permitted A/R Financing Collateral, with the effect
that the Encumbrances on the Purchased Receivables and/or Permitted A/R
Financing Collateral in favor of the A/R Secured Parties shall be superior in
rank and order of priority and enforcement to any Encumbrances in favor of
Purchaser on the Purchased Receivables and/or Permitted A/R Financing
Collateral; provided, that, unless otherwise agreed by the A/R Secured Parties,
such subordination, intercreditor or other similar agreement shall not require
any cash or other Permitted A/R Financing Collateral specifically be set aside
for the payment of the Purchased Receivables.  

 

For purposes hereof, “Permitted A/R Financing Collateral” shall mean (i) any
inventory (whether or not produced using Vascepa Product Rights) of Seller, (ii)
any accounts receivables of Seller arising out of the sale of such inventory,
(iii) any books and records of Seller in respect of the items described in
clauses (i) and (ii) above, (iv) any Supporting Obligations (as defined in the
UCC) in favor of Seller in

- 3 -

 

 

--------------------------------------------------------------------------------

 

respect of the items described in clauses (i) and (ii) above and (v) the
proceeds of the foregoing (including cash and cash equivalents arising from such
accounts receivables and/or such inventory); it being understood and agreed,
however, that “Permitted A/R Financing Collateral” shall exclude any other
Additional Collateral (including any proceeds, royalties or other payments of
any kind from any sale, license or other transfer of any Vascepa Product
Rights).

 

 

(d)

The following provision is added as Section 4.15 of the Purchase Agreement:

 

4.15     Permitted A/R Financing.

 

(a)  Seller shall comply in all material respects with its obligations under any
Permitted A/R Financing and shall not take any action or forego any action that
would reasonably be expected to constitute a material breach thereof. Promptly,
and in any event within five (5) Business Days, after receipt of any (written or
oral) notice from any A/R Secured Party of an alleged breach by Seller under any
Permitted A/R Financing, Seller shall give notice thereof to the Purchaser,
including delivering to the Purchaser a copy of any such written notice. The
Seller shall use its commercially reasonable efforts to cure any breaches by it
under any Permitted A/R Financing and shall give written notice to the Purchaser
upon curing any such breach.

 

(b)  If Seller fails, or expects to fail, to satisfy any of its material
obligations under any Permitted A/R Financing, including any payment obligations
owed to any A/R Secured Party, when such obligations are due, Seller shall
immediately notify the Purchaser of the specifics regarding such failure or
expected failure.

 

 

(e)

The definition of “U.S. Patent Security Agreement” is amended to add the
following language after “attached hereto as Exhibit C”:  “, as amended,
restated, supplemented or otherwise modified from time to time”.

 

2.Effective as of the date hereof:

 

 

(a)

Each of the Amarin Parties hereby (i) consents to Purchaser’s sale, transfer,
assignment and conveyance to one or more of the Prospective Transferees of the
Purchased Assets, and (ii) waives any prohibition set forth in Section 9.3 of
the Purchase Agreement, Section 21.2 of the Irish Intellectual Property Charge
Agreement, any other provision of the Purchase Agreement and/or the Irish
Intellectual Property Charge Agreement and any provision of the U.S. Patent
Security Agreement that would otherwise prohibit, in whole or in part, the
consummation by Purchaser of the Transaction; provided that the Prospective
Transferee(s) shall agree to be bound by the terms and conditions of the
Purchase Agreement (as amended pursuant to Section 1 of this Consent and
Waiver).

 

 

(b)

Furthermore, each of the Amarin Parties hereby:  (i) consents to the disclosure
to a Prospective Transferee of any Confidential Information furnished by or on
behalf of either of the Amarin Parties to Purchaser or its Affiliates pursuant
to any of the Amarin Agreements; provided that such

- 4 -

 

 

--------------------------------------------------------------------------------

 

 

Prospective Transferee shall have entered into a confidentiality and
non-disclosure agreement with the Amarin Parties in form and substance
reasonably acceptable to the Amarin Parties (such non-disclosure agreement, a
“NDA”); and (ii) waives any prohibition set forth in Section 5.1 and any other
provision of the Purchase Agreement and in any provision of the IP Charge
Agreements that would otherwise prohibit, in any respect, any such disclosure by
Purchaser to any Prospective Transferee that has entered into a NDA.

 

 

(c)

Purchaser hereby agrees and confirms that any and all right, title and interest
in, to or under the Collateral and/or the Additional Collateral that Purchaser
has, has had or hereafter otherwise might have (including, for the avoidance of
doubt, with respect to any and all payments or proceeds therefrom) (the “PSA
Collateral”) is included among the Purchased Assets; and

 

 

(d)

Purchaser hereby agrees to provide the Amarin Parties with written notice
regarding the consummation of the Transaction (the “Consummation Notice”), which
such notice will include the identity of the Prospective Transferee party to the
Transaction (which, for the avoidance of doubt, will be CPPIB Credit Europe S.à
r.l.), its notice details and the details of the account of such Prospective
Transferee in which any and all payments from the Amarin Parties in respect of
the Purchased Assets will be paid or remitted.

 

3.Effective upon, and subject in all events to, the consummation of the
Transaction, each of the Amarin Parties hereby consents to and authorizes the
Prospective Transferee(s) identified in the Consummation Notice and its
designees to file (a) a UCC financing or amendment statement in the appropriate
filing office and/or any other document required by such Prospective
Transferee(s) in its reasonable determination (including with respect to the
U.S. Patent Security Agreement), and (b) the particulars of the security
interest in the CRO and/or any other document required by such Prospective
Transferee(s) in its reasonable determination (including a filing in the Irish
Patents Office, the European Trade Marks and Design Registration Office and the
EPO in connection with the European Patents), in each case if and to the extent
required to evidence, preserve, enforce, protect and perfect the validity and
priority the security interests and other Encumbrances created by any of the
Amarin Agreements in the Collateral and/or the Additional Collateral in favor of
such Prospective Transferee(s).  In addition, on or prior to the consummation of
the Transaction, Amarin will execute and deliver to the Prospective Transferee
referred to in Section 2(d), to be effective upon and subject to the
consummation of the Transaction, (i) an acknowledgment to that certain Patent
Security Assignment and Assumption Agreement, (ii) an amendment and restatement
of the U.S. Patent Security Agreement, and (iii) the Intellectual Property
Charge, in each case substantially in the form attached hereto as Exhibits A, B
and C, respectively.

 

4.Effective upon, and subject in all events to, the consummation of the
Transaction, each of the Amarin Parties hereby agrees that, upon receipt of the
Consummation Notice, (a) the Amarin Parties will deliver any future payment
under Section 2.1 and Article 8 of the Purchase Agreement and any other payments
due and payable by the Amarin Parties under the Purchase Agreement to the
Prospective Transferee(s) identified in the Consummation Notice in accordance
with the account details set forth therein, and (b) the Amarin Parties (as
applicable) will deliver any future

- 5 -

 

 

--------------------------------------------------------------------------------

 

Quarterly Reports, Annual Reports, Unaudited Financial Statements, Resource
Allocation Statements and any other reports or statements contemplated under
Section 2.2 of the Purchase Agreement or otherwise by the Purchase Agreement,
and any notices or other communications in connection with the Amarin
Agreements, to such Prospective Transferee(s) in accordance with the notice
details set forth in the Consummation Notice.

 

5.Each of the Amarin Parties hereby agrees and confirms that Purchaser shall be
permitted to deliver a copy of this Consent and Waiver to the Prospective
Transferees.

 

6.Except as expressly set forth herein, nothing contained in this Consent and
Waiver shall be deemed or construed to amend, supplement or modify any of the
Amarin Agreements or otherwise affect the rights and obligations of any party
thereto, all of which remain in full force and effect in accordance with their
terms.  For the avoidance of doubt, the consents provided for in Sections 2, 3,
4 and 5 above shall apply solely to the Transaction and not to any subsequent
sale, transfer, assignment and conveyance of the Purchased Assets.

 

7.This Consent and Waiver, and the effectiveness hereof, is expressly
conditioned upon, and subject in all events to, this Consent and Waiver being
duly executed and delivered by each of the Amarin Parties and Purchaser.

 

8.For the avoidance of doubt, the Amarin Parties and Purchaser hereby agree that
this Consent and Waiver constitutes a Transaction Document for any and all
purposes for which such term is used in the Purchase Agreement.

 

9.This Consent and Waiver will be governed by, and construed, interpreted and
enforced in accordance with, the internal substantive laws of the State of New
York, without regard to principles of conflicts of law.

 

10.This Consent and Waiver may be executed in any number of counterparts, all of
which shall be deemed an original and constitute one and the same instrument,
and each party hereto may executed this Consent and Waiver by signing and
delivering one or more counterparts.  Delivery of an executed counterpart of
this Consent and Waiver electronically or by facsimile shall be effective as
delivery of an original executed counterpart of this Consent and Waiver.

 

[Signature Pages Follows]

 

 

- 6 -

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and Waiver
as of the date first above written.

 

Very truly yours,

 

AMARIN PHARMACEUTICALS IRELAND LIMITED

 

 

By: /s/Patrick J. O’Sullivan

Name:  Patrick J. O’Sullivan

Title: Director  

 

AMARIN CORPORATION PLC

 

 

By: /s/ Joseph T. Kennedy

Name:  Joseph T. Kennedy

Title:  Executive Vice President, General Counsel

 




 

--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED:

BIOPHARMA SECURED INVESTMENTS II HOLDINGS CAYMAN LP

 

By: Pharmakon Advisors, LP,

its Investment Manager

By: Pharmakon Management I, LLC,

its General Partner

 

By: /s/ Pedro Gonzalez de Cosio

Name:  Pedro Gonzalez de Cosio

Title:  Managing Member

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1

 

Prospective Transferees

 

 

CPPIB Credit Europe S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated and organized under the Laws of the Grand
Duchy of Luxembourg, having its registered office at 10-12 Boulevard Roosevelt,
L-2450 Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg
Register of Commerce and Companies under number B 151 453

 

 

 

 

 